DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 and 16 of U.S. Patent No. 10,368,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and are therefore anticipated by the patent.
Claims 41-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 16 and 17 of U.S. Patent No. 10, 368,941 in view of US 2006/0247618 A1 to Kaplan et al. (Kaplan).
Regarding claims 41 and 42, claim 5 of the patent teaches the limitations of claims 41 and 42 of the instant application except for a basket including at least one wire.  Kaplan teaches an analogous device to that of the patent as well as where the active element of the device may have any number of elements in any particular configuration and may comprise an energy transfer element ([0013]).  Kaplan goes on to teach that the active member may be in the form of a basket, individual expandable arms, a balloon or another structure carrying electrodes ([0013]).  The basket of Kaplan is constructed from a plurality of wire or metal ribbon pieces ([0026]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to make the active member (in the patent the energy delivery element) of whatever form or shape was desired or expedient as taught by Kaplan ([0013]).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claims 43-45, claims 1 and 3 of the patent teach the limitations of claims 43-45 of the instant application except for the energy delivery element being an 
Regarding claims 46-48 and 51, claim 16 of the patent teaches the limitations of claims 46-48 and 51 of the instant application except for the energy delivery unit being a basket.  Kaplan teaches an analogous device to that of the patent as well as where the active element of the device may have any number of elements in any particular configuration and may comprise an energy transfer element ([0013]).  Kaplan goes on to teach that the active member may be in the form of a basket, individual expandable arms, a balloon or another structure carrying electrodes ([0013]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to make the active member (in the patent the energy delivery element) of whatever form or shape was desired or expedient as taught by Kaplan ([0013]).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 50, claim 17 of the patent teaches the limitations of claim 50 of the instant application except for the member extending through the lumen being a wire and the energy delivery unit being a basket.  Kaplan teaches an analogous device to that of the patent as well as where the active element of the device may have any number of elements in any particular configuration and may comprise an energy transfer element ([0013]).  Kaplan goes on to teach that the active member may be in the form of a basket, individual expandable arms, a balloon or another structure carrying electrodes ([0013]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to make the active member (in the patent the energy delivery element) of whatever form or shape was desired or expedient as taught by Kaplan ([0013]).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Kaplan additionally teaches that a wire extends through a lumen of the body to which the active member is directly mounted to allow for activation of the basket by the user ([0056]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have 
Regarding claim 52, the patent as modified by Kaplan as set forth above with respect to claim 46 teaches the limitations of claim 52 of the instant application except for wherein the body has a length from 0.5 to 8 feet.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have sized the body as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794